*1391MEMORANDUM OF DECISION.
The mother of Bradford B. and Shawn K. appeals from a judgment of the Superior Court (Franklin County) affirming an order of the District Court (Farmington) terminating her parental rights pursuant to 22 M.R.S.A. § 4055(1)(B)(2) (Supp.1984-1985). The sole issue on appeal is the sufficiency of the evidence to support the District Court’s order.
The District Court held five days of hearings on the Maine Department of Human Services’ termination petitions and heard the testimony of fifteen witnesses. After an independent review of the District Court record, we conclude that the District Court judge could rationally find that the statutory criteria for termination of parental rights were satisfied by clear and convincing evidence. See In re Crystal S., 483 A.2d 1210 (Me.1984). Although the record contains conflicting competent evidence as to whether the mother’s circumstances were unlikely to change in a reasonable time, such a conflict is appropriately resolved by the trial court. We find no error.
The entry is: Judgment affirmed.
All concurring.